IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: J.N.S. A/K/A J.S.,    : No. 439 EAL 2018
A MINOR                                   :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: M.L.J. A/K/S M.S.,           : the Order of the Superior Court
MOTHER                                    :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.